COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-07-040-CV





DEBRA A. WILKERSON	APPELLANT



V.



KAREN HOUSTON	APPELLEE



------------



FROM THE 141ST DISTRICT COURT OF TARRANT COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

On February 8, 2007, we notified Appellant that we were concerned this court may not have jurisdiction over this appeal because it appeared that the notice of appeal was not timely filed.  We stated that the appeal might be dismissed for want of jurisdiction unless Appellant or any party desiring to continue the appeal filed with the court a response showing grounds for continuing the appeal.  
See
 
Tex. R. App. P.
 42.3(a), 44.3.  Appellant has not responded to our notification.

The trial court granted a final summary judgment on October 5, 2006.  Appellant filed a motion for new trial on October 31, 2006.  Therefore, Appellant’s notice of appeal was due January 3, 2007.  
See
 
Tex. R. App. P. 26.1
(a)(1).  However, Appellant did not file her notice of appeal until January 30, 2007.	

The time for filing a notice of appeal is jurisdictional in this court, and absent a timely-filed notice of appeal or extension request, we must dismiss the appeal.  
See 
Tex. R. App. P.
 
2, 25.1(b), 26.3; 
Verburgt v. Dorner, 
959 S.W.2d 615, 617 (Tex. 1997) (holding that once extension period has passed, a party can no longer invoke an appellate court’s jurisdiction).

Therefore, it is the opinion of the court that this appeal should be dismissed for want of jurisdiction.  
See
 
Tex. R. App. P.
 42.3(a), 43.2(f).  Accordingly, we dismiss the appeal for want of jurisdiction.



PER CURIAM

PANEL D:  HOLMAN, GARDNER, and WALKER, JJ.

DELIVERED:  March 22, 2007

FOOTNOTES
1:See
 
Tex. R. App. P.
 47.4.